 

 

 

iN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA zmgHAR `8 PH l: 3{+

 

DUBLIN DIVISION

ANTONIO LAMAR DUNHAM, )
)

Plaintiff, )

)

v. ) CV 318-018

)

SAM ZANDERS, Warden; TINA )
SANDERS, Warden of Care and Treatment; )
JOHN INMAN, Depuly Warden; )
TREVON GILBERT, Correctional Offieer; )
DR. NURALLAI~I ESMAIL; DR. PAUL J. )
SYRIBEYS; SCOT"I` WILKES, Warden; )
DR. MARY`ALSTON; and DR. EDMOND )
RJTTER, individually and in their official )
eapacilies, )
)

Defendants. )

ORDER

Al`ler a carei`ul, de novo review of the file, the Court concurs With the Magistrate
Judge’s Report and Recommendalion, to Whieh no objections have been filed Aceordingly,
the Court Al)()l"I`S the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS IN PART and DENIES IN PART Defendants Zanders, Sanders, Wilkes, Esmail,
Alslon, Ritter, and Inman’s partial motion to dismiss, (doe. no. 53), GRANTS Defendant
Syribeys’s motion 10 dismiss, (doc. no. 63), and DISMISSES Defendants Zanders, Sanders,
Esrnail, Inman, and Syribeys from this ease.

Del`endants Gilbert, Wilkes, Alston, and Ritler shall have fourteen days following

entry ol` this Order Within Which to answer, move, or otherwise plead 10 Plaintiff"$ amended

 

 

 

complaint After the filing of the first answer of a Def`endant, the Court will enter a

scheduling notice setting ease deadli o

SO ORDERED this g day of March, 2019 at Augusta, Georgia.

 

UNITED STA?ES DISTRICT JUDGV

 

